Exhibit 10.12

 

AMENDED AND RESTATED

 

FORMULA DEVELOPMENT AGREEMENT

 

THIS FORMULA DEVELOPMENT AGREEMENT is executed this 21st day of May, 2004, and
made effective as of December 1, 2002, by and between HARDEE’S FOOD SYSTEMS,
INC., a North Carolina corporation (“HARDEE’S”) and PIERRE FOODS, INC., a North
Carolina corporation (“Vendor”).

 

RECITALS

 

1.                                       HARDEE’S desires to introduce new
products in its restaurant systems.

 

2.                                       Vendor is in the business of developing
formulations and producing and manufacturing products of the type and kind
contemplated by this Agreement.

 

3.                                       VENDOR has developed a product which
HARDEE’S desires to consider for use in its restaurant systems.

 

NOW, THERFORE, in consideration of the mutual promises herein made, the parties
agree as follows:

 

1.                                       Vendor has developed specifications and
desired elements or characteristics for the following products (individually
each a “Product” and collectively the “Products”):

 

Angus Beefsteak Patty 4.10oz. Item #9561

 

Angus Beefsteak Patty 5.65oz. Item #9598

 

2.                                       Simultaneously with the execution of
this Agreement, the parties entered into a  an Amended and Restated Agreement
for the Products (the “Product Contract”).

 

3.                                       So long as the Purchase Threshold (as
defined herein) is met, Vendor grants HARDEE’S, together with its parent,
subsidiary and affiliate corporations, an exclusive, right to purchase the
Products.  It is expressly understood that Vendor will process and manufacture
the Products utilizing certain proprietary processes, methods, ingredients and
formulas (collectively, the “Formula”) described on Exhibit A attached hereto
and in accordance with HARDEE’S Finished Product Specifications attached to the
Product Contract.  The parties agree and acknowledge that Vendor has ownership
of the Formula.  Other than for the rights granted herein to HARDEE’S by Vendor,
HARDEE’S, together with its parent, subsidiary and affiliate corporations, will
not by virtue of this relationship acquire or claim any proprietary interest in:
(i) the Formula of Vendor utilized in the manufacture and production of the
Products, (ii) any patents, patent applications, proprietary information,
processes or methods containing confidential information of Vendor and belonging
to Vendor, (iii) any software, trade secrets or other proprietary information,
methods or processes licensed by third parties to Vendor, or (iv)

 

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

any other products, recipes, formulas, techniques, procedures, or processes of
the Vendor and belonging to Vendor.

 

4.                                       HARDEE’S acknowledges that it is aware
that Vendor presently manufactures various protein and sandwich products
substantially similar to the Products for third parties and for its own branded
sandwiches.  This Agreement shall not limit the right of Vendor to continue the
manufacture and sale of any products and/or branded items as they are presently
or hereafter may be constituted or to develop and process other branded items or
products for itself or others; provided, however, that notwithstanding the
foregoing, so long as the Purchase Threshold is met, Vendor may not:

 

(i)                                     manufacture for or sell to any third
party, other than Carl Karcher Enterprises, Inc. (“CKE”) pursuant to the CKE
Agreement (as defined herein), or for its own use any Angus Beef Burger Product
that uses the same proprietary spices in the Angus meat block formula used in
the manufacture of the Product, or

 

(ii)                                  manufacture for or directly sell to any
Competitor of HARDEE’S (as defined herein) any Angus Beef Burger Product
confusingly similar to a Product.  “Angus Beef Burger Product” means a beef
patty consisting of more than 51% of black cattle beef with a raw weight range
and with respect to a Product (so long as the Product is subject to the Product
Contract) within .3oz., plus or minus, of the raw weight of such Product.

 

5.                                       For purposes of this Agreement, the
term “Competitor of HARDEE’S” shall mean any national or regional chain of
“quick” service restaurants or food shops with one hundred (100) or more
restaurants or shops operated under the same tradename in which food is prepared
on-premises and sold at an inside counter, table service or drive-thru window,
intended for immediate on-premises, off-premises, or in-vehicle consumption.

 

6.                                       For the purposes of this Agreement,
“Purchase Threshold” means the purchase under the Product Contract by HARDEE’S
and its parent, subsidiary, and affiliate corporations of *** pounds aggregate
of Products from Vendor during each rolling twelve (12) month trailing period,
the first test period ending fourteen (14) months after the month in which first
delivery of Products is made under the Product Contract.  If less than ***
pounds is available in any such period for sale by Vendor, then such lesser
amount available shall be the Purchase Threshold.

 

7.                                       HARDEE’S agrees as a condition of this
Agreement that HARDEE’S will not contract with more than two (2) other
manufacturers (other than Vendor) at any one time to manufacture and produce the
Products for HARDEE’S.  Vendor agrees that as a condition of this Agreement that
Vendor so long as the Purchase Threshold is met will enter into agreements
without royalty or fee with such other manufacturers (designated by HARDEE’S) to
license the use of Vendor’s proprietary Formula for the Products to said
manufacturers solely for the purpose of manufacturing and producing the Products
for HARDEE’S.  Provided, notwithstanding the foregoing sentence, Vendor agrees
that HARDEE’S may engage one or two

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

designated manufacturers which Vendor will license to use the Formula during the
time period beginning as of the date of this Agreement until the Purchase
Threshold is first tested.  Failure by Vendor to enter into a license agreement
with a designated manufacturer within a reasonable time, through no fault of the
designated manufacturer, shall constitute a material default under this
Agreement.  It is expressly understood and agreed by the parties that other than
licensing the use of the Formula, Vendor shall have no further role in the
relationship between HARDEE’S and the other said manufacturer.

 

8.                                       Vendor represents and warrants that it
owns the formulations and specifications to manufacture the Products free and
clear and has the right to enter into this Agreement and grant HARDEE’S and its
parent, subsidiary, and affiliate corporations the exclusive right to purchase
the Products pursuant to Section 3 and the right to license its proprietary
formulas and specifications for the production and manufacture of the Products
under Section 7.

 

9.                                       It is expressly acknowledged that the
Vendor in consideration of the premises herein and other consideration received,
the legal sufficiency of which is acknowledged, does hereby grant HARDEE’S the
right of first refusal hereinafter described.  Upon the occurrence of any one of
the following events, HARDEE’S upon written notice to Vendor shall have the
right of first refusal to purchase the Formula, and all rights of ownership
thereto, from the Vendor for a purchase price and purchase terms provided in
writing by Vendor to HARDEE’S within fourteen (14) calendar days following the
occurrence of any such event.  HARDEE’S shall have in fourteen (14) calendar
days after receiving the purchase price and purchase terms notice within which
to accept or decline Vendor’s proposal.  If HARDEE’S declines to purchase the
Formula during such time period, then Vendor shall be free to contract with and
sell to any third party the Formula unencumbered without restriction, but not on
different terms than those offered to HARDEE’S without giving HARDEE’S a
fourteen (14) day right of first refusal concerning the same.  From the date of
the occurrence of any one of the events until the date on which the Formula is
purchased by HARDEE’S or by a third party under this provision, Vendor shall
permit HARDEE’S, or any manufacturer designated by HARDEE’S, to produce the
Products for HARDEE’S under the terms of the standard license agreement set
forth in Section 7 hereunder.

 

a.                                       The Vendor ceases to manufacture or is
unable to manufacture the Product for any reason for a period of thirty (30)
consecutive calendar days excepting a Force Majeure (as defined in the Product
Contract) provided Vendor shall cooperate in good faith in such event with
HARDEE’S and its then designated manufacturers and any other temporary
designated manufacturer appointed by HARDEE’S to ensure appropriate supply of
Products until Vendor can resume production and supply of the Products as
contemplated under the Product Contract, at which point the rights and
obligations of the parties under the Product Contract shall resume.  In such a
Force Majeure event, until Vendor is able to resume its supply obligations under
the Product Contract, the Purchase Threshold and Volume Requirements (as defined
in the Product Contract) shall be waived;

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

b.                                      Excepting by reason of delay or default
of persons outside the control of Vendor, the Vendor fails to perform or observe
any portion of its obligations under Section 7 herein at any time;

 

c.                                       The Vendor ceases to do business as a
manufacturer of beef products for any reason; and

 

d.                                      The Vendor (i) voluntarily commences any
proceeding or file any petition seeking relief under any Federal, state or
foreign bankruptcy, insolvency, receivership, liquidation or similar law, (ii)
consents to the institution of, or fails to contravene in a timely and
appropriate manner, any such proceeding or the involuntary filing of any such
petition, (iii) applies for or consents to the appointment of a receiver,
trustee, custodian, or similar official of itself or of a substantial part of
its property, (iv) files an answer admitting the material allegations of a
petition filed against it in any voluntary or involuntary bankruptcy proceeding,
(v) makes a general assignment for the benefit of creditors, (vi) becomes
unable, admits in writing its inability or fails generally to pay its debts as
they become due or (vii) takes any corporate or other action for the purpose of
effecting any of the foregoing.  Provided in the event of a Chapter 11
reorganization, if the trustee affirms the Product Contract and the associated
agreements, and the Vendor affirmatively shows its ability to produce and
supply, and so long as it does so, the Products in accordance with the Product
Contract, such event so long as in Chapter 11 status, or a complete discharge
therefrom, shall not be deemed an event under this subsection (d).

 

10.                                 The parties recognize the unique nature of
this Agreement due to the uniqueness of the Product, the health and liability
issues integral to the Product and the effect of the Product on the reputation
of HARDEE’S and Vendor.  Accordingly, the parties agree that this Agreement is
personal in nature and that neither party may assign or otherwise transfer its
rights and obligations under this Agreement to another party without the express
prior written consent of the non-transferring party which consent will not be
unreasonably withheld.  This Agreement shall be binding on and inure to the
benefit of the parties hereunder and their respective approved successors and
assigns.

 

11.                                 This Agreement shall be governed by the laws
of the State of Missouri. The parties consent to the exclusive jurisdiction of
the state and federal courts of the State of Missouri for the adjudication of
matters arising out of this Agreement; and neither party will assert forum non
conveniens with respect to such venue. This Agreement, and all Exhibits, are
only valid if and when duly signed by authorized representatives of both
parties.  No third party is authorized to amend or waive, on behalf of HARDEE’S,
any provision of this Agreement.

 

12.                                 There are no understandings, agreements, or
representations, express or implied, not specified herein.  This Agreement may
not be amended except in a writing signed by the parties.

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

13.                                 It is expressly agreed and acknowledged that
Vendor has entered into a certain Amended and Restated Agreement dated of even
date and effective February 1, 2004, with CKE which Agreement and the
attachments thereto (the “CKE Agreement”) grant CKE the right to purchase
products similar to the Products in accordance with the terms and conditions
therein.  Notwithstanding anything herein to the contrary, HARDEE’S acknowledges
and agrees that the rights, privileges, and options of CKE under the CKE
Agreement, and the terms thereof, shall not be deemed a violation of the Product
Contract, this Agreement, or the Attachments (as defined in the Product
Contract).

 

Executed  the day and year first above written and effective as of December 1,
2002.

 

HARDEE’S FOOD SYSTEMS, INC.

PIERRE FOODS, INC.

 

 

 

 

 

 

 

 

By:

/s/ John Dunion

 

By:

/s/ Robert C. Naylor

 

 

John Dunion

 

Robert C. Naylor

 

Executive Vice President

 

Senior Vice President-Sales

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

***

--------------------------------------------------------------------------------

 

Confidential information redacted and

Omitted portions are indicated by [***].

filed separately with the Commission.

 

--------------------------------------------------------------------------------